 



Exhibit 10-O-1
Annual Incentive Compensation Plan Metrics for 2007
On February 27, 2007, the Compensation Committee of the Board of Directors of
the Company approved the specific performance goals and business criteria to be
used for purposes of determining any future cash awards for 2007 for
participants, including executive officers, under the Company’s
shareholder-approved Annual Incentive Compensation Plan (filed as Exhibit 10-T
to the Company’s Annual Report on Form 10-K for the year ended December 31,
1999). For most participants, the performance criteria and weightings to be used
for 2007 under the plan include attaining specified levels of:

  •   total company pre-tax profits (40%),     •   relevant business unit
pre-tax profits (15%),     •   total Automotive operating-related cash flow
(20%),     •   relevant business unit cost reductions (8.33%),     •   relevant
business unit market shares (8.33%), and     •   relevant business unit quality
metrics (8.33%).

For some participants, including certain executive officers, whose job
responsibilities encompass multiple business units, the performance criteria to
be used for 2007 under the plan include attaining specified levels of:

  •   total company pre-tax profits (55%),     •   total Automotive
operating-related cash flow (20%),     •   total company cost reductions
(8.33%),     •   total company market shares (8.33%), and     •   total company
quality metrics (8.33%).

Based on business performance results for 2007 against the targeted levels
established for each criterion, the Compensation Committee will determine the
percentage of the target award that is earned, which could range between 0% and
200% depending on actual performance achieved relative to the target levels. In
addition, individual awards may be increased (within limits set by the
Compensation Committee) or decreased from a formula amount, based on leadership
level or salary grade level, to reward a person’s performance.

